Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 19 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot reference two sets of claims to different features.  Claim 19 refers to claim 1, which is drawn to an organic light-emitting device.  Claim 19 also refers to claim 7, which is drawn to an organometallic compound.  See MPEP § 608.01(n).  Accordingly, the claim 19 not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-18 and 20 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for embodiments where variable T3 is a single bond, does not reasonably provide enablement for embodiments where variable T3 is selected from the groups recited in each of independent claims 1 and 7.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  
Per MPEP 2164.01, there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;

(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The instantly filed claims are drawn to an organometallic compound of formula 1 (independent claim 7) and to light emitting devices comprising the same (independent claim 1).  Applicants invention is directed at preparing novel organometallic compounds which are used as phosphorescent dopants in emission layers or organic electroluminescent devices.  The prior art is filled with preparing new phosphorescent dopant materials for organic electroluminescent devices.  One of ordinary skill in the art is a college graduate with a strong knowledge of organic chemistry and having at least a rudimentary knowledge of how organic light emitting diodes work.  The degree of predictability in the art is low.  The inventors have provided sufficient direction for preparing a number of compounds where variable T3 is a single bond.  However, Applicants provide no direction or working examples to prepare compounds of Formula 1 in which T3 in Formula 1 is one of the groups listed in the claims which are not a single bond.  One of ordinary skill in the art understands that increasing the distance between the two six-membered rings which are bridged by T3 would hamper the ability of the metal M to bond in the manner as claimed, as the orbital overlap between the two benzene rings and the metal center would decrease due to the increased distance between the metal center and the benzene carbon atoms.  One of ordinary skill in the art need only sketch out some possible structures in which variable T3 is, for example, a carbon carbon triple bond, or a substituted or unsubstituted divalent heteroatom, as shown below, to realize the chemical unlikelihood that a stable complex could even be achieved. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 This is amplified by the fact that every one of Applicants 107 explicitly taught compounds have variable T3 being a single bond.  While the Examiner understands that drawing a chemical structure using ChemDraw® cannot be relied upon to assign specific structural parameters such as bond angles, bond distances, etc., it can certainly serve as a rough guide in 3 is a single bond.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-13 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (US 2020/0176688).
Claims 1, 7-13 and 15: Compound 3-5 of Cho et al. anticipates the compound satisfying Formula 1 of independent claims 1 and 7.  Additionally, such a compound is employed in organic light-emitting devices comprising the customary layers (anode, cathode, hole injection and transport layers, electron injection and transport layers, and an emission layer).  In compound 3-5, variable A is a C(R3)(R4) group with R3 and R4 being hydrogen, variables T2 and T3 are single bonds (which are identical with each other, thereby anticipating claim 15), variable M is Pt, variables Y1 and Y2 are nitrogen atoms (which also anticipates claim 13), variables X1-X4 are CH groups (which also anticipates claim 12), variable T1 is a C(R5)(R6) group with R5 and R6 being a C1 alkyl group (methyl), rings CY1 and CY2 are C5 heterocyclic rings (pyridine rings) with a2 being equal to zero, a1 being equal to 2, and R1 being equal to F.  Ring CY1 further anticipates formula 3-1 of claim 10 and ring CY2 further anticipates formula 4-1 of claim 11.  
Claims 2-4: Compound 3-5 is taught as being a phosphorescent dopant in an emission layer (paragraph 0142).  Because compound 3-5 anticipates all of the structural limitations of Formula 1, it necessarily follows that compound 3-5 exhibits delayed fluorescence as required by claim 3.  A chemical composition and its properties are inseparable.  
	Claim 5: The exemplified host materials, having carbazole groups, are arylamine-based compounds.  An arylamine is known in the art as any group of amines in which one or more of 
	Claim 16: All R variables in compound 3-5 of Cho et al. satisfy those recited in claim 16.
	Claim 17: Compound 3-5 of Cho et al. anticipates formula 1-2 of claim 17.
Claim 18: Compound 3-5 of Cho et al. also anticipates all of the limitations of claim 18, as already described above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2020/0176688) in view of Kim et al. (US 2019/0081252), as applied to claim 1 above.
While Cho et al. does not explicitly teach an electronic apparatus satisfying claim 6, it would have been obvious to one having ordinary skill in the art to have prepared such a device given the overall teachings of Kim et al.  Cho et al. and Kim et al. are both from the same field of endeavor, namely, phosphorescent dopants for organic electroluminescent devices.  Kim et al. 

Potentially Allowable Subject Matter
Should Applicants overcome the objection to claim 19 and the 112(a) rejections, claims 14, 19 and 20 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In addition, should Applicants also overcome the 102(a)(2) rejection to Cho et al., all claims would be in condition for allowance.  Cho et al. represents the closest prior art.  The international search report cited Wei et al. [Self-assembly of a 3-D porous solid based on a 1-D Ag (I) coordination polymer. Inorganic Chemistry Communications 9, no. 9 (2006): 926-930] as an anticipatory reference against instant claims 7 and 17-19.  However, it is clear that Wei et al. fails to teach a compound satisfying formula 1.  Wei et al. requires NO3 and acetonitrile ligands, which are excluded from Formula 1.  Additionally, figure 2 of Wei et al. clearly shows that there are no tetradentate ligands present in the complex taught therein.  

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766